IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NORMAN WALKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3106

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed October 1, 2015.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Norman Walker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.